My
delegation warmly welcomes you to the presidency of
the General Assembly at its fifty-ninth session and
pledges our support. We acknowledge that you are also
from our Forum of Small States group and therefore
share our common problems and challenges. Please
convey my delegation’s commendation to your
predecessor, the Honourable Julian Hunte, Minister for
Foreign Affairs of Saint Lucia, for his strong
leadership of the General Assembly at its fifty-eighth
session.
Let me also take this opportunity to thank the
Secretary-General, Mr. Kofi Annan, and his staff for
the good work they continue to do for our global
community.
We currently live in a changing world, one which
past generations would even be amazed at. One of the
greatest achievements of the United Nations system is
the process of decolonization which has seen more than
70 countries, including my own, take their rightful
place in this Assembly. The process will not be
complete, however, until the remaining 16 Non-Self-
Governing Territories, including New Caledonia and
Tokelau, have exercised their inalienable right to self-
determination.
The world continues to witness great leaps in
technology, but at the same time we have also seen an
increase in some global dilemmas — poverty and
hunger, the ravages of HIV/AIDS, wars, conflicts and
terrorism, among others.
Each of our countries face numerous challenges
in this changing world and many of them are common
to all of us, regardless of our size, location and status
as developed or developing countries. Under the
circumstances, and more than ever before, we need to
work together as a community of nations to help each
other address those challenges. Nowhere is that more
evident than in the domain of international peace and
security. A terrorist act committed in one State today
also affects others elsewhere in the global community.
We condemn the recent tragedy in Beslan, Russia,
the bombing of the Australian Embassy in Jakarta and
the ongoing terrorist acts in the Middle East, Iraq, and
other parts of the world. We also condemn the recent
22

tragedy in Darfur, the Sudan, and commend Canada
and Japan for their generous assistance.
In circumstances like the foregoing, those most
affected are innocent civilians, especially women and
children. We therefore support the Secretary-General’s
efforts to rally the international community to
subscribe to the treaties on the protection of civilians.
In many cases, terrorists also take the lives of
United Nations and other humanitarian workers who
are doing unselfish and dedicated work under difficult
circumstances to serve our common humanity. In that
regard, we urge all Member States to support the
Convention on the Safety of United Nations and
Associated Personnel.
The situation in the Middle East remains
intractable, requiring constant and deliberate attention
by the United Nations, especially by the Security
Council. Our own experience in the Bougainville
conflict has taught us that there can be peace if all
parties really desire it and are willing to resolve their
differences. We therefore urge all parties to the conflict
in the Middle East — including Israel and Palestine, as
well as the major players, particularly the Quartet — to
formulate a peace plan that is mutually acceptable to
all.
Papua New Guinea concurs with Secretary-
General Kofi Annan’s recent statement to the
Assembly at its 3rd meeting, which highlighted how
important it is for the rule of law to prevail if we are to
achieve peace and security in the world.
Like many other Member States, Papua New
Guinea has acceded to the various counter-terrorism
treaties, pursuant to Security Council resolution 1373
(2001). We believe that the reporting obligations under
the provisions of those treaties should be streamlined
to include regional reports, which would solve many
capacity issues for small nations with limited
resources. Because many of our regional legal, military
and law enforcement agencies meet regularly, those
meetings could provide the opportunity to compile
regional reports on our fight against international
terrorism. We believe that there is every desire to fulfil
treaty obligations; but if some of the more onerous
tasks can be lightened for the small countries through
regional reports, bodies like the Counter-Terrorism
Committee, the Security Council, the General
Assembly and other related agencies could be better
served.
The small States are doing their best to fulfil their
obligations. Like many other Members States, we take
seriously our responsibilities and obligations to fight
the scourge of international terrorism and related issues
including the trafficking of people.
The Pacific region advocates that the United
Nations continue to closely and seriously study the
notion of collective security along with collective
action, ideas upon which many of our actions to bring
stability to our region continue to be based.
We are custodians of the biggest ocean and its
resources. Papua New Guinea, in particular, is
endowed with 5 to 7 per cent of the world’s
biodiversity. We therefore share a common
responsibility to ensure the protection and conservation
of those resources which are of vital importance to
humanity.
We encourage sustainable logging practices in
order to avoid the denuding of our vast rainforest
resources. We condemn destructive fishing methods
and urge all Member States to adhere to sustainable
management and conservation regimes in order to meet
future demands.
At the Pacific Islands Forum, our leaders recently
adopted a new vision for the Pacific region in the form
of the Pacific Plan, which embraces four key areas:
economic growth, sustainable development, security
and good governance.
The Pacific Islands Forum will be engaging with
the European Union and other development partners to
advance the interests of the region, especially those of
economic growth and sustainable development.
I share the view enunciated by other speakers that
there can be no security without development, and that
equally, there can be no development without peace
and security. As important links, both need to be
addressed simultaneously if we want peace and
sustainable development to prevail.
We are pleased to see regional solidarity and
assistance in conflict situations bear good results in
Bougainville and in our neighbour, the Solomon
Islands. We also note that other regional actions taken
by our leaders, such as the establishment of the Pacific
Transnational Crime Coordination Centre in Fiji,
enhance law enforcement and intelligence sharing in
the region.
Concerning good governance, our leaders
encouraged Pacific Member Governments to sign and
23

ratify the United Nations Convention against
Corruption in accordance with the spirit of the
Biketawa Declaration.
Over the past several years, Papua New Guinea
has been the beneficiary of regional and international
assistance in the rebuilding and return to normalcy of
the island of Bougainville, after a decade-long conflict.
We thank the members of the Security Council, both
past and present, for their goodwill, patience and
understanding in what has been an extremely painful
experience for us. We have appreciated the support and
counsel of each member of the Council throughout that
important process. The conflict has greatly affected our
nation and we have learned many lessons. We are re-
establishing the rule of law in a profound and thorough
constitutional process which will result in a
democratically elected autonomous government for the
people of Bougainville. While we are close to
achieving that, we are equally mindful that each step
taken now to finalize and consolidate the Bougainville
constitution is critically important for the autonomous
government of Bougainville to be sustained
successfully.
We continue to receive valuable support and
assistance for the peace process from the Secretary-
General as well as from our Pacific neighbours:
Australia, New Zealand, Fiji, Tonga, Vanuatu and the
Solomon Islands. Rebuilding and restoration of
services in Bougainville has been greatly assisted by
our development partners, including the United
Nations Development Programme, the United Nations
Children’s Fund, the European Union, Australia, New
Zealand and Japan, among others. We thank them all
and look forward to their continued support and
cooperation.
We continue to be concerned about the security
and vulnerability of many of our small island States.
As noted and endorsed by Pacific leaders at the recent
Pacific Islands Forum Summit in Samoa, the
forthcoming International Meeting on the 10-year
review of the Barbados Programme of Action, to be
held in Mauritius in 2005, will provide an opportunity
to discuss with our development partners the many
issues which confront small island States, including
those in our subregion.
Development of women and children through
sports must have a special place in our quest to
improve the socio-economic well-being of our people.
We are also working hard to implement the Millennium
Development Goals and the outcomes of the World
Summit on Sustainable Development (WSSD).
The HIV/AIDS pandemic continues to have
devastating consequences in many developing
countries. Our leaders in the Pacific region have
endorsed a regional strategy for HIV/AIDS noting the
need to address the issue urgently.
Small arms and light weapons will always
threaten the stability of many small States. Therefore,
we look forward to the continuing work towards a
United-Nations-supported action plan for dealing with
small arms.
Climate change is a threat to all humankind and
therefore deserves the attention of the international
community, which must work together to address it.
We are appreciative of the position of the United
Kingdom as underlined by Prime Minister, The Right
Honourable Tony Blair, in a recent statement
highlighting the threat of sea level rise and related
issues. I am aware that there are scientific studies
being carried out, but the real issue is that the effects of
climate change and global warming are being felt daily
by many island States. We in Papua New Guinea are no
more immune to climate change and sea level rise than
are many other small island States. The island
communities in Papua New Guinea, like those of our
neighbouring countries in the Pacific, are being
affected adversely by sea level rise. We empathize with
our colleagues from many other island States which
continually suffer from the effects of the problem. Our
plight is further compounded by natural disasters,
including the ravages of hurricanes, cyclones,
earthquakes, volcanic eruptions, floods and tsunamis.
In that context, our sympathies go to the peoples
and the Governments of the Caribbean region,
especially those of Grenada, Haiti, Jamaica, Cuba, the
Bahamas and the Dominican Republic, among others,
as well as to the inhabitants of cities and towns of the
southern states of the United States of America, which
have been devastated by the recent hurricanes.
As a global community we must pool our
resources and consider ways of mitigating the adverse
effects of climate change in order to help those States
which are vulnerable. We applaud the intention of the
Russian Federation to consider becoming a party to the
Kyoto Protocol and urge others to recognize their
responsibility to the global community by doing the
same.
24

We look forward to the final report of the High-
level Panel on Threats, Challenges and Change
appointed by the Secretary-General, which will form
the basis for high-level discussions on United Nations
reforms, including the expansion and composition of
the Security Council. We believe Council membership
should be expanded in both the permanent and the non-
permanent categories to take into account the lack of
sufficient representation of developing countries in the
Asia-Pacific, African and Latin American regions. We
also believe that Japan and Germany should be
seriously considered for permanent membership, with
equal privileges and obligations. Consideration may be
given to other countries with appropriate qualifications
and integrity, particularly from the developing world.
We also commend the indications from the Panel
that the definition of “hard” versus “soft” threats is no
longer relevant. That will allow a proper and objective
discussion to be held, given that the resonance of
perceived threats can be viewed differently depending
on where the threat is.
That said, Papua New Guinea believes that
reform of the United Nations system should be
comprehensive and that the General Assembly should
regain its pre-eminent role as the principal organ of the
United Nations. That will enable all Member States,
large and small, to engage more meaningfully in
addressing all challenges in an effective way in order
to help the United Nations fulfil its role in the pursuit
of a peaceful, just and prosperous world. That is the
purpose for which the United Nations was established.
As we move towards next year’s review of the
Millennium Development Goals and the sixtieth
anniversary of the United Nations, we should all look
at the dire needs of the majority of humanity. My
delegation believes that the Millennium Development
Goals provide the blueprint for achieving those
objectives.
Finally, let me conclude by reaffirming Papua
New Guinea’s support for the one-China policy, which
provides the sound basis for our bilateral relations with
the People’s Republic of China.